DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 13, 18, 20-27, 38-41, 43, 46, 51-55 and 85-93 are pending. 
This office action is in response to the amendment filed on 1/7/2021.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 13, 18, 20-27, 38-41, 43, 46, 51-55 and 85-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13 and 46, the recitation of “wherein R3 is selected alkyl, substituted alkyl, allyl, and substituted allyl” renders the claim indefinite because it is unclear what is a “selected alkyl.” In other words, since the claim does not recite any selection criteria, it is unclear what structure of alkyl will meet this limitation. It is also unclear how R3 can comprise multiple groups at the same time.  

Regarding claim 2, the recitation of “b) a second deoxynucleoside triphosphate is added” renders the claim indefinite because it is unclear what is the nature of this “second deoxynucleoside.”  Claim 1 step b) recites the addition of a population of deoxynucleoside triphosphate compound, and step a) recites the 4 differently labeled deoxynucleoside triphosphate compound.  It is unclear whether this second deoxynucleoside triphosphate compound is different from those recited in step a) or referring to a second mixed population of deoxynucleoside triphosphate compounds.
Regarding claim 41, the recitation of “said second deoxynucleoside triphosphate comprises a second detectable label attached via a second cleavable oxymethylenedisulfide linker, wherein said second detectible detectable label is different from the detectible detectable label” renders the claim indefinite because it is unclear where the second detectable label is attached to relative to the compound claimed in claim 13.  It is also unclear whether it means the second deoxynucleoside triphosphate compound has one label that is different from a previous deoxynucleoside triphosphate compound or two labels that are different.
Regarding claims 87, 90 and 93, the recitation of “wherein x, y, z are each independently selected from is 0-10” renders the claim indefinite because what the selection group encompasses, “0-10” or “is 0-10”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636